NOT DESIGNATED FOR PUBLICATION

                                           No. 123,815


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      KORTEA P. GULLICK,
                                          Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed September 24,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before GARDNER, P.J., HILL and HURST, JJ.


       PER CURIAM: After the district court revoked his probation in three cases, Kortea
Gullick is now serving concurrent prison sentences for aggravated domestic battery,
domestic battery, criminal threat, battery, and five counts of violating a protective order.
Gullick appeals his controlling sentence. We forego the benefit of briefing because we
granted Gullick's motion for summary disposition of his appeal under Supreme Court
Rule 7.041A (2021 Kan. S. Ct. R. 48).


       After he pleaded guilty to several crimes committed in October 2019 and April
2020, the court sentenced Gullick to a controlling suspended sentence of 27 months in

                                                 1
prison and placed him on probation for 24 months. Two separate incidents later caused
the court to determine whether it should revoke his probation.


       The first incident was in January 2021. At that time, Gullick battered K.K. who
was the victim of all the crimes that he had pleaded guilty to. At a hearing to revoke
Gullick's probation, K.K. testified that she and Gullick argued in the car on the way home
from having drinks with friends. Name calling then degenerated into punches being
thrown. K.K. said he grabbed her by the throat and punched her six times in the forehead.
She also had red marks and scratches on her chest. Her diagnosis later at the hospital was
a hematoma on her forehead, and she now has a lump on her forehead. Gullick presented
no evidence in his defense at the hearing. The court found that Gullick violated the terms
of his probation when it decided that K.K. was believable. Plus, the judge could see the
lump on her forehead.


       The second incident also occurred in January 2021. In that event, Gullick admitted
damaging property while he was in custody. The court found that Gullick violated the
terms of his probation for this reason, as well.


       Gullick asked the court to impose a three-day jail sanction rather than send him to
prison. Unmoved, the court revoked his probation and sent him to prison to serve his
sentence.


       Once a probation violation has been established the district court's decision to
revoke the offender's probation and impose the underlying sentence is discretionary
unless otherwise limited by statute. See State v. Dooley, 308 Kan. 641, 647-48, 423 P.3d
469 (2018). We ask, is there an abuse of discretion here?


       We are not concerned about graduated sanctions here because Gullick committed
new crimes while on probation. Under K.S.A. 2019 Supp. 22-3716(c)(7)(C), a district

                                              2
court may revoke probation without previously imposing a sanction if the offender
"commits a new felony or misdemeanor" while the offender is on probation.


      The district court had discretion to revoke Gullick's probation because it found he
committed two new crimes—one of which he stipulated to. Since the district court had
the statutory authority to impose Gullick's underlying sentence without first imposing
sanctions, we must simply decide whether the district court's actions were otherwise an
abuse of discretion. We see no abuse of discretion.


      We have no doubt that one fact that induced the court to revoke probation and
send Gullick to prison was that he committed a new crime against K.K.—the same victim
in all of the domestic violence cases that he was on probation for. We understand that
would impress a judge to believe that Gullick had learned nothing from his probation.
Under these circumstances, there is no abuse of discretion.


      Affirmed.




                                            3